DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
Claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53, 55 and 58 – 61 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to amendment.  Specifically, the amendment to claim 1 from “consisting essentially of” to “consisting of” finds sufficient support in the specification as originally filed.


Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to amendment and applicant’s reply.  Specifically, the argument that the prior art requires hydrophobic surfactants in combination with non-ionic surfactants having HLB of 12 – 16 for the purpose of avoiding the use of triglycerides is persuasive.  More specifically, while the prior art teaches transdermal and transmucosal delivery systems comprising surfactants, polyols, oils and actives wherein they may be formulated as sprays, the prior art does not suggest compositions wherein the surfactants consist of non-ionic surfactants having HLB of 12 – 16, in addition to having the claimed viscosity and ratios as claimed.  It is noted that the prior art does not teach, suggest or motivate one to specifically exclude or remove hydrophobic surfactants from the compositions as such exclusion is contrary to the teachings therein.  Moreover, it is agreed that Patel teaches away from excluding hydrophobic surfactants from the compositions disclosed therein, as they are a required component of the delivery systems.  


Election/Restrictions
Claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53 and 59 – 61 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 55 and 58, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 5, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53, 55 and 58 – 61 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699